DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending and under consideration.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
Claim 8 is objected to because of the following informalities:  
1.  The word “a” should be inserted between “comprises” and “5’” in line 6 to improve the grammar.  
2. A hyphen should be inserted between “non” and “complementary” in lines 7-8.
Appropriate correction is required.

Claim 11 objected to because of the following informalities:  The phrase “sequences between” at the end of line 3 should be amended to recite “sequence between” to improve the grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the arms" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the arms” with the phrase “a non-complementary sequence.”
Claims 5 and 6 depend from claim 4 and are rejected for the same reason applied to claim 4.
Claim 9 recites the limitations "the 5’ end of the first oligonucleotide" and “the 3’ tail of the third oligonucleotide” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  It would be remedial to amend claim 9 to depend from claim 8, rather than claim 1.
Claim 11 recites the limitation "the sequences between" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the sequences between” with the phrase “a sequence between.”
Claim 12 recites the limitation "the recognition sequence of a Vibhar transposase" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the recognition sequence” with “a recognition sequence.”
	Claim 12 is vague and indefinite in that the metes and bounds of the phrase “Vibhar transposase or variant thereof” are unclear.  The phrase is unclear in that the specification defines the phrase “or variant thereof” as follows at the last paragraph of page 13:
The term "or variant thereof', used herein, refers to a protein that has an amino acid sequence that at least 80%, at least 85%, at least 90%, at least 95%, at least 97%, at least 98% or at least 99% identical to a protein that has a known activity, wherein the variant has at least some of the same activities as the protein of known activity. For example, a variant of a wild type transposase should be able to catalyze the insertion of a corresponding transposon into DNA.

However, the specification does not provide a reference sequence for one to determine percent identity.  Without a reference sequence, one would not know which sequences are at least 80% identical. 
Claim 13 recites the limitation "the 3’ tail" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to amend claim 13 to depend from claim 8, rather than claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 is drawn to a set of transposase recognition sequences for variants of a Vibhar transposase.  The specification defines the phrase “or variant thereof” as follows at the last paragraph of page 13:
The term "or variant thereof', used herein, refers to a protein that has an amino acid sequence that at least 80%, at least 85%, at least 90%, at least 95%, at least 97%, at least 98% or at least 99% identical to a protein that has a known activity, wherein the variant has at least some of the same activities as the protein of known activity. For example, a variant of a wild type transposase should be able to catalyze the insertion of a corresponding transposon into DNA.

However, the specification does not provide a reference protein sequence for a Vibhar transposase.  Thus, the claim does not impose any clear limitations with regard to the degree to which the Vibhar transposase can be varied.  
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  The specification states that a Vibhar transposase could, for example, be a transposase from Vibrio harveyi (e.g., paragraph bridging pages 19-20).  The specification describes the adaptor sequences on page 29 as comprising a recognition sequence for a Vibhar transposase.  No description is provided of other recognition sequences for a Vibhar transposase or variants of a Vibhar transposase.
	Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to structure and function, the examples are only representative of the specific sequence disclosed at page 29.  The results are not necessarily predictive of other sequences bound by Vibhar transposase variants.  It is impossible for one to extrapolate from the example described herein those recognition sequences that would necessarily meet the structural/functional characteristics of the rejected claims.
	The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a set of transposase recognition sequences recognized by variants of a Vibhar transposase and does not describe a structure-function correlation for amino acids in a Vibhar transposase and the sequence recognized.  Belyaev (US Patent Application Publication No. 2012/0301925 A1, cited as reference 4 on the IDS filed 6/6/2019) teaches a Vibrio harveyi transposase of GenBank Accession No. YP_001446289 referred to as Vibhar (e.g., paragraph [0016]) that recognizes a recognition sequence of SEQ ID NO: 3 or 4 (reverse complements, i.e., the same sequence) or SEQ ID NO: 5 or 6 (reverse complements, i.e., the same sequence), where SEQ ID NO: 5 is a modified recognition sequence (e.g., paragraph [0020]).  Belyaev teaches that the DREAD and DDT motifs are important for contact of the transposase with target DNA phosphate backbone in the IS4 family of transposases (e.g., paragraph [0018]).  However, the art does not teach a structure-function correlation for one to modify the Vibhar transposase and predict its recognition target sequence.  Reznikoff et al (Journal of Bacteriology, Vol. 186, No. 24, pages 8240-8247, December 2004, cited as reference 4 on the IDS filed 6/6/2019) teach that the second T residue of a DTT motif of the IS50 transposase contacts DNA, and residues of the DREAD motif may contact with DNA (e.g., page 8244, paragraph bridging columns).  Reznikoff et al do not provide a structure-function correlation for protein variation with recognition sequence.  The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of recognition sequences, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation or identification.  
	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claim 12.

Allowable Subject Matter
Claims 1-3, 7 and 10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699